COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS

                                                             §
     JAQUALA CHERIEE ARRINGTON,                                           No. 08-19-00165-CR
                                                             §
                        Appellant,                                          Appeal from the
                                                             §
     v.                                                                   142nd District Court
                                                             §
     THE STATE OF TEXAS,                                                of Midland County, Texas
                                                             §
                        Appellee.                                           (TC# CR49794)
                                                            §


                                         MEMORANDUM OPINION

           Appellant Jaquala Cheriee Arrington has filed a motion to voluntarily dismiss her own

appeal, stating that she no longer wishes to proceed with her appeal.1 The Court grants Appellant’s

motion and dismisses this appeal. See TEX.R.APP.P. 42.2 (governing voluntary dismissals in

criminal cases).

                                                       GINA M. PALAFOX, Justice
November 22, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)



1
    We hear this case on transfer from the Eleventh Court of Appeals.